COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §               No. 08-16-00298-CR
 RAYMUNDO CARRANZA,
                                                 §                  Appeal from the
                   Appellant,
                                                 §                409th District Court
 v.
                                                 §             of El Paso County, Texas
 THE STATE OF TEXAS,
                                                 §               (TC# 20150D00299)
                   State.
                                              §
                                            ORDER

       The Appellant’s brief was due with this Court on October 30, 2017 with three final
extensions having been granted. Appellant’s attorney, Mr. Ruben P. Morales filed a sixth motion
for extension of time on November 1, 2017 requesting an additional 22 days to file his brief.
However, before the Court acts on the motion it will be necessary for the trial court to conduct a
hearing.
       Therefore, it is ORDERED that the trial court conduct a hearing in order to determine if
appellant wishes to continue the appeal and if appellant has been deprived of effective assistance
of counsel.
       Further, the trial court shall forward its findings to the District Clerk of El Paso County,
Texas, on or before November 22, 2017. The District Clerk shall prepare and forward a
supplemental clerk’s record containing the findings and forward the same to this Court on or
before December 2, 2017. Further, the transcription of the hearing shall be prepared, certified
and filed with this Court on or before December 2, 2017.
       IT IS SO ORDERED this 2nd day of November, 2017.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.